Citation Nr: 0925355	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  04-13 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, as secondary to service-connected type II diabetes 
mellitus.

2.  Entitlement to service connection for hypertension, as 
secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Katrina Eagle, attorney-at-law


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1946 to June 1949, from September 1950 to July 1951, and 
from June 1966 to November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on March 26, 
2007, which vacated a December 2005 Board decision and 
remanded the case for additional development.  The issue 
initially arose from a January 2003 rating decision by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 2004, the 
Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The Board remanded the case for 
additional development in August 2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Coronary artery disease is aggravated by service 
connected diabetes mellitus.

3.  Hypertension is aggravated by service connected diabetes 
mellitus.



CONCLUSIONS OF LAW

1.  Coronary artery disease is proximately due to or is the 
result of service connected diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310 (2008).

2.  Hypertension is proximately due to or is the result of 
service connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The Court, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements applied to all 
elements of a claim.  A review of the record shows the 
Veteran was notified of the VCAA duties to assist and of the 
information and evidence necessary to substantiate his claim 
by correspondence dated in September 2002, March 2005, June 
2006, and August 2008.

Because of the favorable decision in this case, granting the 
benefit requested (service connection), any failure on the 
part of VA to fully inform the Veteran of the requirements of 
VCAA is non-prejudicial error.

Service treatment records were silent for a diagnosis of CAD 
(CAD). The records did not show that the Veteran developed a 
disability related to high blood pressure.

The post-service medical records reported that the Veteran 
was hospitalized at Bon Secours Hospital in December 1980.  
The medical history showed that the Veteran was treated for 
low blood sugar with a special diet a few years earlier.  The 
impression was acute myocardial infarction.

A June 1997 Cardiac Catheterization and Angiography Report 
noted that the Veteran had a history of DM, hypertension, 
hyper-cholesterolemia, CAD, status post percutaneous 
transluminal coronary angioplasty(PTCA).  An opinion 
regarding the cause of CAD was not provided.

The October 1997 examination signed by S.C., M.D., F.A.C.C. 
at Holy Family Hospital and Medical Center also showed that 
the Veteran had a history of CAD.  No medical opinion was 
offered regarding the etiology of CAD.

In October 1997, the Veteran was hospitalized at the St. 
Elizabeth's Medical Center where he underwent a coronary 
artery bypass graft procedure times six.  A medical opinion 
regarding medical causation for CAD and hypertension was not 
provided.

Additional private medical records dated in 2001 do not 
include opinions regarding the etiology of CAD or 
hypertension.

On VA examination, dated in June 2002, the Veteran was 
evaluated for DM.  The medical history included a history of 
adult onset-DM for approximately 10 years prior to the 
examination, with no episodes of ketoacidosis or 
hypoglycemia, and he was never hospitalized for blood sugar.  
At the time of the examination, he did not take hypoglycemics 
or insulin.  His only activity restriction not to life heavy 
weights due to his heart disease.  The Veteran's medical 
history was also significant for myocardial infarction in 
1980 and status post coronary artery bypass graft, 
approximately four years prior to the examination.  A history 
of hypertension was also noted.  The diagnosis was adult- 
onset DM, by history, controlled with diet; CAD, status post 
myocardial infarction, status post coronary artery bypass 
graft decreased left ventricular ejection fraction; and 
hypertension.

In June 2002, the claim of entitlement to service connection 
for type II DM, due to herbicide exposure, was granted and a 
10 percent evaluation was assigned, effective May 2001.

In a medical statement dated in July 2002, S.C., M.D., 
F.A.C.C. noted that with the exception of being on a 
restricted diet, the Veteran was not receiving any treatment 
for DM.  The physician noted that the Veteran's blood sugar 
was normal and expressed that he was unable to state with 
certainty whether DM was causing the CAD.  He noted that the 
Veteran felt that all of his medical problems were related to 
the DM.

In an October 2002 statement, the Veteran maintained that 
since 1980, he received treatment for high blood pressure and 
CAD, which required medication and a program of exercise and 
diet.  The Veteran indicated that according to his research, 
diabetes was considered a major contributor to health 
problems such as CAD and high blood pressure.  

The VA medical examination, dated in December 2002, showed 
that the Veteran had a medical history significant for DM 
which was diagnosed within a year prior to the examination; 
CAD, status post heart attack in 1980; and hypertension.  
Following the examination, the diagnoses included DM, 
followed privately, and diet controlled; CAD, asymptomatic, 
status posts angioplasties times two, cardiac bypass, status 
post myocardial infarction, on a beta blocker and aspirin; 
and hypertension, stable.  A medical opinion regarding the 
cause of CAD and hypertension was not rendered.

In a July 2003 medical statement S. C., M.D., F.A.C.C. opined 
that as a result of the severity of the diabetes, it was 
possible that the CAD developed as a result of the underlying 
glucose intolerance.  A medical opinion regarding 
hypertension and any possible relationship with DM was not 
provided.

In December 2003, the Veteran presented personal testimony at 
an RO hearing before a Decision Review Officer.  A 
significant portion of the Veteran's testimony pertained to 
the service-connected type II DM and the onset of the 
diabetic condition.  His argument during testimony was that, 
according to his research, CAD and high blood pressure were 
considered symptoms of DM, and because he was treated for CAD 
and high blood pressure, he believed that the conditions 
developed as a result of his service-connected DM.  

Following a January 2004 VA medical examination, the examiner 
summarized the Veteran's medical history in great detail.  In 
noting the Veteran's medical history, the VA examiner 
disagreed with the July 2003 opinion rendered by Dr. S.C.  
The basis for the VA examiner's disagreement was that in the 
July 2003 opinion the word "possible" was used, and Dr. S.C. 
failed to indicate the probability in which CAD developed as 
a result of the underlying glucose intolerance.  The 
examiner's conclusion was that there was no indication in the 
Veteran's medical records that his mild diabetic condition 
had any bearing on the development of CAD, since the CAD 
developed prior to any question of diabetes.  It was further 
noted that because the Veteran had his first myocardial 
infarction in 1980, he obviously developed CAD prior to that 
time.  The examiner concluded by stating that the earliest 
known date that any reference to diabetes could be made was 
in the year 1997.  The examiner reiterated that the Veteran's 
fasting blood sugars were essentially borderline.  Lastly, 
the examiner opined that the Veteran's DM was not the type 
that would influence the development of CAD.

In an April 2004 statement, the Veteran maintained that 
evidence was overlooked in determining the onset of the 
service-connected DM.  The Veteran set forth a detailed 
historical statement pertaining to his claims and the 
evidence considered by the RO.  In his statement, he insisted 
that there was a question as to whether hypertension was 
diagnosed prior to the onset of diabetes.

The Veteran presented personal testimony in August 2004 
during a video-conference hearing before the undersigned 
Veterans Law Judge.  A significant portion of the hearing 
transcript related to arguments and contentions that were 
already advanced by the Veteran on appeal.  He reiterated 
that service-connection was established for DM, and he 
indicated that based on his research, he met the criteria for 
entitlement to secondary service-connection.  In mentioning 
the medical opinion of Dr. S.C., he testified that while the 
medical doctor stated that he was unable to state that type 
II DM caused CAD, the medical doctor did not in fact state 
that the DM did not cause CAD.  With respect to the January 
2004 VA examination, the Veteran testified that the 
examiner's opinion was in conflict with "the high majority of 
medical community studies."  He concluded his testimony by 
testifying that he has taken medication for hypertension 
since 1980 and that the medication resulted in normal blood 
pressure readings.

The additional medical records from Dr. S.C. dated through 
December 2004, showed treatment for various medical 
conditions, and the findings of various tests and laboratory 
reports.  The records also showed reports of blood pressure 
readings. These records did not provide a medical opinion 
regarding the causation of CAD or hypertension.

On VA medical examination dated in May 2005, the same VA 
examiner that examined the Veteran in January 2004 documented 
that the claims file was reviewed and summarized the 
Veteran's medical history in detail.  Following the 
evaluation, the examiner stated that there was no indication 
that the Veteran was treated for a cardiac disease while in 
service.  The diagnosis was type II DM, relatively mild, 
managed my diet and oral medication; CAD and atherosclerotic 
valvular heart disease; and essential hypertension, of a long 
duration.  The physician opined that CAD was not aggravated 
by the service- connected mild type II DM.  There was 
insufficient evidence to conclude that the Veteran developed 
DM prior to the 1990s, or that the DM reached the severity to 
cause or affect his ongoing CAD by the mid-1990s.  It was 
noted that the Veteran began the oral medication for his 
diabetic condition in 2002, and he maintained nontoxic blood 
levels until that time period.

The Veteran's July 2005 statement in support of the claims 
reiterated his previous arguments and contentions regarding 
entitlement to secondary service-connection for CAD and 
hypertension. 

In its March 2007 order the Court, by incorporating the 
recommendations of a joint motion for remand, found that the 
Board had failed to ensure compliance with the specific 
instructions of a January 2005 remand.  It was noted that the 
Veteran should be afforded another VA examination that 
complied with the instructions of the January 2005 remand and 
addresses whether it was at least as likely as not the  
service-connected diabetes aggravates his preexisting high 
blood pressure and coronary artery disease.  The Board 
remanded the case for additional development in August 2007.

A subsequent September 2008 VA examination conducted by a VA 
physician, O.B., M.D., noted the Veteran reported his belief 
that he had symptoms of diabetes dating from 1980.  It was 
also noted that he was placed on oral medication in 2002 and 
that he was presently on oral medication and insulin.  The 
examiner stated there was no history of ketoacidosis or 
hypoglycemia, but that there was a history of hypertension 
since approximately 1980.  It was the examiner's opinion that 
the Veteran's hypertension was not due to diabetes mellitus 
because renal function tests were normal and that it was as 
likely as not that diabetes mellitus aggravated his coronary 
artery disease.  In opinions dated in November 2008 and 
January 2009, the same physician, Dr. O.B., noted the claims 
file had been reviewed and reported that the Veteran had 
coronary artery disease with myocardial infarct in 1980, that 
a diagnosis of diabetes mellitus was provided in 2002, and 
that he may have had the metabolic abnormality earlier 
aggravating his atherosclerosis.  Dr. O.B. stated private 
medical reports dated in 1993 provided evidence of diabetes 
mellitus almost 10 years prior to the established diagnosis 
of diabetes mellitus in 2002.  It was also his opinion that 
there was a greater than 50 percent probability that the 
Veteran's type II diabetes mellitus aggravated his coronary 
artery disease, but that it was "not possible without 
resorting to speculation to quantitate the degree of 
aggravation."  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2008).

Analysis

A careful review of the evidence has been conducted.  Once 
fact is certain:  Neither coronary artery disease or 
hypertension were present in service or shown to a 
compensable degree with one year following the Veteran's 
separation from service.

However, medical opinions run the gamut regarding the role 
that the Veteran's service connected diabetes mellitus has 
had in either causing or aggravating the Veteran's coronary 
artery disease and hypertension.  Even a VA physician has 
modified his view from September 2008 that diabetes mellitus 
played no role in causing or aggravating the Veteran's heart 
disease; to his November 2008 and January 2009 statements 
wherein he concluded that the Veteran may have had an 
metabolic abnormality earlier aggravating his atherosclerosis 
and that there was a greater than 50 percent probability that 
the Veteran's type II diabetes mellitus aggravated his 
coronary artery disease.  

Resolving all doubt in the Veteran's favor, service 
connection for coronary artery disease and for hypertension 
is granted. 


ORDER

1.  Entitlement to service connection for coronary artery 
disease, as secondary to service-connected type II diabetes 
mellitus is allowed.

2.  Entitlement to service connection for hypertension, as 
secondary to service-connected type II diabetes mellitus is 
allowed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


